Per curiam.
— After a careful examination of the charge, we perceive no error. The reasons given by Judge Krause are perfectly satisfactory. This part of the case is affirmed for reasons given by him. There was no error in admitting the transcript of the justice, proved by himself to be a true copy. It would be intolerably inconvenient and oppressive to parties to be obliged to bring the docket into court, and hence, although it is the best evidence, its production is dispensed with.
Nor was it necessary to prove that Allen was a justice. The court takes judicial notice of that fact. The court was right in refusing to permit the defendant to prove that the plaintiff obtained credit for the debt by false representations as to his means of payment; and also, in refusing to permit defendant to prove that, ponding the attachment, the plaintiff confessed judgment in favor of other parties, and required them to issue executions upon their judgments, because the evidence was impertinent and wholly irrelevant to the issue trying: its admission would serve no other purpose than to perplex and bewilder the jury.
Judgment affirmed.